Citation Nr: 1222313	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  02-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD")


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio.

The Board has previously considered this claim.  In June 2010, the Board remanded the claim for additional development, specifically to provide the Veteran with adequate notice regarding the evidence needed to substantiate a claim of entitlement to PTSD based on an in-service personal assault.  This notice was provided in a letter dated November 2011; in February 2012, the Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the claim.  The claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no corroboration or verification of the occurrence of his claimed in-service stressor.

2.  A valid diagnosis of PTSD based upon a verified stressor is not of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated October 2001, January 2004 and November 2011.  In the 2001 and 2004 letters, the RO informed the appellant of the types of evidence needed in order to substantiate his claim for service connection for a psychiatric disorder, including the division of responsibility between himself and VA for obtaining the required evidence.  The RO also requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Additionally, the November 2011 letter informed him that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Moreover, since the Board has concluded herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA has no duty to provide a VA medical examination or opinion with respect to the Veteran's service connection claim, as there is no competent medical evidence of record that he has a current diagnosis of PTSD that meets the criteria of the Diagnostic and Statistical Manual of Mental Disorders IV ("DSM-IV").  Although the Veteran reports having experienced an in-service personal assault and has undergone several outpatient psychiatric evaluations, as will be discussed in greater detail below, the medical evidence of record demonstrates that he has never been diagnosed with this disorder.  Rather, the only evidence to suggest that the Veteran suffers from PTSD comes from the Veteran himself and his attorney.  

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing a complex mental disorder like PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his claimed disability and service.  

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence demonstrating that he has ever been diagnosed with PTSD during the course of the current appeal.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran avers that he currently suffers from PTSD as a result of being attacked by six people for no apparent reason while stationed in Naples, Italy.  Although not relating the incident specifically to PTSD, he first alleged having been attacked in a February 2004 statement.  In April 2005, the Veteran's mother said that she had received a call from a hospital indicating that the Veteran had been beaten up while stationed in Italy, but would be alright.  She further stated that he had changed after his active duty service.  During a July 2009 VA examination for an acquired psychiatric disorder other than PTSD, the Veteran alleged that the assault resulted in a broken nose, a fracture of the left cheekbone, damage to an upper dental plate that was knocked in and lacerations around his head and face.  He further claimed that he had been knocked unconscious and later awoke in a hospital.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device ("IED"); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

In this case, the Veteran's claimed stressor clearly does not meet the regulatory definition of "fear of hostile military or terrorist activity."  Accordingly, the regulation revision does not apply in this case and the Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.  Therefore, to prevail on his claim, there must be medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  

With respect to the first, or "current disability" requirement, the Court has recognized that, "[i]n the absence of proof of a present disability, there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.").

In this regard, the Board notes that the Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of PTSD.  At the time of his February 1978 service enlistment examination, all systems, including psychiatric, were found to be within normal limits.  In an accompanying medical history report, he specifically denied then having or ever having had depression, excessive worry or nervous trouble of any sort.  Similarly, at the time of his October 1979 service separation examination, he was again noted to have no psychiatric disorders.

Post-service treatment records also fail to demonstrate that the Veteran has ever been diagnosed with PTSD.  Indeed, even though he was afforded a VA psychiatric evaluation in July 2009 for his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the examining clinician found that he suffered from social anxiety disorder, panic disorder with agoraphobia, dysthymic disorder, polysubstance abuse in full remission and a cognitive disorder with verbal processing and memory deficits, but did not diagnose PTSD or otherwise indicate its presence.  

In addition, as discussed above, although the Veteran was provided with notice advising him of the evidentiary requirements for establishing a claim of entitlement to service connection for PTSD, he has failed to submit any medical evidence, either from VA or private sources, that he currently has a diagnosis of PTSD in accordance with the DSM-IV or has ever had such a diagnosis during the pendency of this claim.  Thus, without such a diagnosis, his service connection claim must be denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


